403 F.2d 720
Doreen E. CANFIELD, and infant, by Doris A. Canfield, herGuardian ad Litem, and Doris A. Canfield,Individually, Plaintiffs-Appellees-Appellants,v.J. C. PENNEY COMPANY, Inc. and Crown Juvenile Products,Inc., Defendants-Appellants-Appellees, andWell-Made Baby Products Co., Defendant-Appellee.
Nos. 165, 169, Dockets 32545, 32562.
United States Court of Appeals Second Circuit.
Argued Dec. 5, 1968.Decided Dec. 11, 1968.

Leonard Feldman, New York City, for plaintiffs-appellees-appellants.
Joseph P. Napoli, New York City (McLaughlin, Fiscella & Biancheri, New York City, on the brief), for defendant-appellant-appellee, J. C. Penney Co., Inc.
Arthur N. Seiff, New York City (Michels, Walton, Cullen & Mele, New York City, on the brief), for defendant-appellant-appellee, Crown Juvenile Products, Inc.
William F. McNulty, New York City (Zweibel, Steger & Foster, New York City, on the brief), for defendant-appellee, Well-Made Baby Products Co.
Before LUMBARD, Chief Judge, FRIENDLY, Circuit Judge, and FRANKEL, District Judge.1
PER CURIAM:


1
The judgment is affirmed.



1
 Sitting by designation